 1
 2
 3                                                                     JS-6
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   ZAYIN-ZARI BEY,                             Case No. CV 20-7458 VAP (PVC)
12                         Plaintiff,
13         v.                                                JUDGMENT
14   LOS ANGELES SHERIFF
     DEPARTMENT, et al.,
15
                           Defendants.
16
17
           Pursuant to the Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
20
           IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
21
     prejudice.
22
23
     Dated: July 2, 2021
24
25                                               VIRGINIA A. PHILLIPS
                                                 UNITED STATES DISTRICT JUDGE
26
27
28
